Citation Nr: 1452084	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  08-36 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent prior to November 7, 2011, for service-connected chronic acquired psychiatric disorder to include post-traumatic stress disorder (PTSD), with alcohol dependence, chronic and severe, partly secondary to PTSD, (hereinafter PTSD).
 
2. Entitlement to a rating in excess of 70 percent from November 7, 2011, for service-connected PTSD.
 
3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to February 16, 2011.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.




WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969 and from May 1975 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, in which the RO granted service connection for connected chronic acquired psychiatric disorder to include post-traumatic stress disorder (PTSD), with alcohol dependence, chronic and severe, partly secondary to PTSD, and assigned an initial 30 percent evaluation effective from May 24, 2006. In that same rating decision, the RO denied the Veteran's claim of entitlement to service connection for an adjustment disorder with depression. 

In March 2009, the Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ), seated at the RO in Pittsburg, Pennsylvania. A transcript of the hearing has been associated with the claims file. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who chairs a hearing fulfill two duties to comply with the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. During the hearing, the Veteran's representative began the hearing with immediate questioning as to the Veteran's treatment history at VA, as well his symptoms of PTSD. Both the Veteran and his spouse provided testimony as to his symptoms and the effect of such on his daily life. Thus, through the representative's questioning, it was apparent that the Veteran had actual knowledge of the issues and necessary evidence. Further, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing. The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of such.

In October 2009, the Board dismissed the claim for entitlement to service connection for an adjustment disorder with depression and remanded this case for additional development. The file has now been returned to the Board for further consideration. 

A November 2011 RO rating decision increased the rating assigned to the Veteran's PTSD to 50 percent, effective May 24, 2006, and 70 percent, effective November 7, 2011. As the ratings assigned are less than the maximum available ratings, and there remains a period of time during which the increased ratings were not in place, the issue remains on appeal. See AB v. Brown, 6 Vet. App. 35, 38 (1993).

A TDIU claim is part of an increased rating claim when such claim is raised by the record. Rice v. Shinseki, 22 Vet. App. 447 (2009). As will be discussed below, the current appellate period is from May 24, 2006, to the present. During that time, the Veteran filed a December 2006 claim for a TDIU, denied by the RO in January 2008. However, he was granted a TDIU, effective February 2011, by the RO, in a July 2011 rating decision. The Board has considered whether a TDIU claim is raised by the record prior to February 2011, and finds that it is indeed raised. The Veteran has asserted entitlement to a TDIU, as in his December 2006 claim and when describing his inability to work as a commercial driver during VA examination and treatment. The question of TDIU is thus raised by the record and the issues on the title page herein are captioned to reflect such.


FINDINGS OF FACT

1. Prior to November 7, 2011, the Veteran's service-connected PTSD was manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. 

2. From November 7, 2011, the Veteran's service-connected PTSD has not been manifested by total occupational and social impairment. 

3. There is sufficient probative evidence that the Veteran has been precluded, by reason of his service-connected PTSD, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1. Prior to November 7, 2011, the criteria for an initial rating of 70 percent, and no more, for service-connected PTSD have been met. 38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.130, Diagnostic Code (DC) 9411 (2014). 

2. From November 7, 2011, the criteria for a rating in excess of 70 percent for service-connected PTSD have not been met. 38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.130, DC 9411 (2014). 

3. The schedular criteria for a TDIU have been met prior to February 16, 2011. 38 U.S.C.A. §§ 1155, 5103, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.15, 4.16, 4.25 (2014). 







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Veteran

As to the Veteran's raised claim for TDIU, in light of the favorable disposition, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran is not required. The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran. 

As to the Veteran's claim for an increased initial rating, such arises from his disagreement with the initial rating assigned following the grant of service connection. Once service connection is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, the Veteran was afforded VA psychiatric examinations in August 2006 and November 2011. The evaluations are considered adequate for rating purposes as they are based on consideration of the Veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision. See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

The Veteran has not indicated that he was seen regarding his PTSD by any provider or at any time during the current appellate period other than the treatment reflected in the current records on file. While the Veteran reported private treatment from one provider for his psychiatric complaints during the current appellate period, his private treatment records identified only include a diagnosis of depression, without comment as to symptoms or impairment. The other private treatment provider he identified as a source of potential relevant records treated the Veteran, by his own report, years prior to the current appellate period. During his March 2009 Board hearing, the Veteran reported treatment at a Vet Center, and the Board, in its October 2009 remand, sought authorization from the Veteran to obtain such records. While the RO, in November 2010, requested the Veteran's authorization, he did not respond. All identified and authorized post-service treatment records available and relevant to the issue of entitlement to an increased rating for PTSD on appeal have been requested or obtained, including records related to the Veteran's claim for disability benefits from the Social Security Administration (SSA). The Board thus finds that VA has satisfied its duty to assist and that no additional assistance is required. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Additionally, the Board finds there has been substantial compliance with its prior remand directives. The Court has recently held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance." See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268 (1998) violation when the examiner made the ultimate determination required by the Board's remand.) The record indicates that in November 2010 the RO sought the Veteran's Vet Center treatment records; however, the Veteran did not respond with an authorization for the RO to obtain such records or submit the records himself. The RO obtained the Veteran's updated VA treatment records and his records from the SSA, afforded him an adequate VA examination in November 2011, and issued a November 2011 Supplemental Statement of the Case. See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders). 

Increased Rating and TDIU 

By way of background, pursuant to 38 C.F.R. § 4.130 , DC 9411, an October 2006 RO rating decision granted service connection for PTSD, assigning an initial 30 percent rating, effective May 24, 2006. A November 2011 rating decision of the RO assigned a 50 percent rating, effective May 24, 2006, and a 70 percent rating, effective November 7, 2011.  

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disability. 38 U.S.C.A. § 1155. Separate diagnostic codes identify the various disabilities. Id. It is necessary to rate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor. 38 C.F.R. § 4.3. If there is a question as to which disability rating to apply to the veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41. Consideration of the whole revealed history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). While the veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). Here, on appeal is the initial evaluation, and as such, the severity of the disability is to be considered during the period from the initial assignment of the 50 percent rating, May 24, 2006, to the present. Fenderson v. West, 12 Vet. App. 119 (1999). Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6. When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

DC 9411 provides, in pertinent part, for the following evaluations for psychiatric disabilities. A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, DC 9411.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). In adjudicating a claim for an increased evaluation, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment. Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness. Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)). 

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). GAF scores ranging between 21 and 30 are assigned when behavior is considerably influenced by delusions or hallucinations, or there is serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends). See Diagnostic and Statistical Manual of Mental Disorders.

A TDIU may be assigned where the schedular evaluation is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability. 38 C.F.R. § 4.15.

To receive a TDIU, the veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability. Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). The Court also clarified in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), that the disability rating, itself, is recognition that industrial capabilities are impaired. Indeed, according to 38 C.F.R. § 4.1, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. So above and beyond this, the record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail. As the Court further explained in Van Hoose, the mere fact that a veteran is unemployed or has difficulty obtaining employment is not enough. The question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.

Medical and Lay Evidence Prior to November 7, 2011

A VA examination dated in August 2006 indicates that the Veteran worked for 22 years as a bus driver before taking early retirement in 2000. He had been married to his current wife since 1992 and he lived with her and their daughter. The Veteran reported that he felt survivor's guilt, felt socially isolated, was easily startled, checked the doors and windows every night, had trouble falling and remaining asleep, and had horrible nightmares about the war. He claimed to have attempted suicide repeatedly but denied current suicidal and homicidal ideation. He reported a long-standing history of road rage, anger, and irritability, to the point that he received some help while he was a bus driver. The Veteran claimed that he saw a private counselor upon acceptance of his bus driving job because of difficulties dealing with the public and other drivers. He presented as forlorn, sad, and dejected; but was pleasant, cordial, and personable. The VA examiner reported that the Veteran had moderate PTSD coupled with alcoholism. The Veteran's initial evaluation as he entered VA treatment in March 2007 echoed the results of the August 2006 VA examination, except that he reported that he was "very depressed." At that time he was slightly disheveled with a dysthymic mood and congruent affect. He was oriented in all spheres, and there was no evidence of a thought disorder. He denied suicidal and homicidal ideation. He was assigned a GAF score of 62. 

During a VA initial evaluation in August 2008, the Veteran reported retiring as a bus driver in 2000 because he felt a desire to harm some of his passengers. He tried driving a dump truck but found that excessive road rage rendered that work impossible as well. The Veteran reported a good relationship with his wife and daughter and noted that he sometimes socialized with friends who served with him in Vietnam. He reported experiencing isolation, sadness, sleep disturbances, irritability, and periods of depression with decreased motivation for self-care. Mental status examination revealed that the Veteran made fair eye contact, exhibited normal speech, had adequate hygiene, and was alert and oriented in all spheres, with a cooperative attitude that became hesitant when discussing his combat experience. His thought process was clear, coherent, and goal-directed, without evidence of formal thought disorder or psychosis. He denied current suicidal or homicidal ideation. The Veteran denied auditory hallucinations and described a single visual hallucination in which he would see a soldier with whom he served in Vietnam who had been killed there. The soldier would smile at the Veteran and he found that comforting. The Veteran believed that the soldier was actually there with him. The Veteran's judgment was adequate and his insight was fair. He was assigned a GAF score of 60. 

VA treatment records dated from September 2008 to May 2009 record the Veteran's attendance at individual therapy and described the Veteran's continuing obsession with the Vietnam War and his slowly developing willingness to discuss his traumatic combat experiences. Mental status examinations typically revealed that the Veteran made fair eye contact, had adequate hygiene, and was alert and oriented in all spheres, though his attention and concentration varied and wandered at times. In February 2009, the therapist did mention the Veteran's noticeable body odor. The Veteran's thought process was clear, coherent, and goal-directed, without evidence of formal thought disorder or psychosis. He denied current suicidal or homicidal ideation, though admitted some in the past. The Veteran denied auditory hallucinations and described a single visual hallucination in which he would see a soldier with whom he served in Vietnam who had been killed there. The psychologist concluded that overall the Veteran's judgment was adequate and his insight was fair. He was assigned GAF scores of 60 throughout this period. 

VA treatment records dated from June 2009 to November 2009 record the Veteran's concluding of individual therapy and transition to group therapy. The Veteran participated in the group appropriately, and was attentive and cooperative. He was a little belligerent as to the subject of seeking social supports. The Veteran made appropriate eye contact, had adequate hygiene, and was neatly dressed. His speech was of normal rate, tone, and volume, with clear and relevant content. His thought process was logical and goal-directed. He did not report suicidal or homicidal ideation. The Veteran's judgment and insight were fair. At the October 2009 group therapy meeting, the Veteran reported feeling isolated and divulged that he had been drinking. At a November 2009 group therapy meeting, the Veteran appeared dysphoric and his affect constricted. The Veteran reported increased isolation and avoidance of social situations, but wanted to feel happy again for his sake and the sake of his daughter.

VA treatment records dated in December 2009 record the Veteran's attendance at an individual therapy session. The Veteran complained of depressed mood, migraines, nightmares, poor hygiene (not showering), and passive suicidal ideation without plan or intent. Later that day the Veteran attended a group therapy session. His mood appeared dysphoric and his affect constricted. His speech was normal. His eye contact was poor but better than in prior sessions. His thought process was logical and he expressed neither suicidal nor homicidal ideation.

VA treatment records dated in January 2010 record the Veteran's attendance at group therapy and being seen by a psychiatrist. The Veteran presented a slighter brighter mood and congruent affect. The Veteran voiced neither distress nor thoughts of hurting himself. Mental status examination revealed that the Veteran made fair eye contact, had adequate hygiene, was alert and oriented in all spheres, and his attention and concentration were good. His mood and affect were normal and responsive. His speech was fluent and productive. His thought process was clear, coherent, and goal-directed, without evidence of formal thought disorder or psychosis. The Veteran's memory and intellect were intact. He denied current suicidal or homicidal ideation. The Veteran denied any hallucinations. Overall, the Veteran's judgment was adequate and his insight was fair. He was assigned a GAF score of 60.

VA treatment records dated in February 2010 record the Veteran meeting with a psychiatrist. Mental status examination revealed that the Veteran made fair eye contact, had fair hygiene, and was alert and oriented in all spheres. His mood was depressed and affect was blunted. His speech was fluent and productive and of normal rate and volume. His thought process was clear, coherent, and goal-directed, without evidence of formal thought disorder or psychosis. The Veteran's memory and intellect were intact. He denied current suicidal or homicidal ideation. The Veteran denied any hallucinations. Overall, the Veteran's judgment and insight were fair. He was assigned a GAF score of 60.

VA treatment records dated from February 2010 to April 2010 record the Veteran's attendance at group therapy. His hygiene was fair. His mood appeared dysphoric, but brighter than past sessions, and his affect constricted. The Veteran made good eye contact and his thought process was logical. He did not report suicidal or homicidal ideation. There were no psychotic symptoms observed or reported. Throughout this period, the Veteran was assigned a GAF score of 60.

VA treatment records dated from April 2010 to June 2010 record the Veteran's meetings with a psychiatrist. Mental status examination revealed that the Veteran made good eye contact, had fair hygiene, and good attention. His mood was depressed and affect was blunted with brightening. In May 2010 and June 2010 the Veteran denied suicidal ideation, homicidal ideation, and hallucinations. In June 2010 the Veteran exhibited linear and goal directed thinking. He was alert and oriented. Overall, the Veteran's judgment was adequate and his insight was fair. Throughout this period, the Veteran was assigned a GAF score of 60.

VA treatment records dated from June 2010 to September 2010 record the Veteran's attendance at group therapy. His mood was usually mildly anxious or depressed with constricted or blunted affect. The Veteran's hygiene was adequate and his eye contact was fair. The Veteran was oriented, alert, and responsive. The Veteran's speech was normal and his thought process was logical and linear. He expressed no current suicidal or homicidal ideation. 

VA treatment records dated in July 2010 record the Veteran's attendance at group therapy. His mood was dysphoric with constricted affect. The Veteran's hygiene was adequate and his eye contact was fair. The Veteran's speech was normal and his thought process was logical and linear. He expressed no current suicidal or homicidal ideation, though he reported growing isolation and living in the past, i.e., Vietnam. The Veteran met with a psychiatrist in July 2010 and claimed that he was finding it easier to be more open with his peers but remained depressed and found it difficult to engage in normal activities. Mental status examination was unremarkable, save for a depressed mood blunted with brightening affect. The Veteran was assigned a GAF score of 60.

VA treatment records dated in August 2010 revealed the Veteran's attendance at group therapy. His mood was slightly depressed with blunted affect. The Veteran participated moderately in the group process but reported increasing depression and struggling with engaging in activities and following through with commitments. He expressed no current suicidal or homicidal ideation. The Veteran met with a psychiatrist in August 2010 and September 2010 and complained of a depressed mood, flashbacks, and nightmares. He was sleeping but would usually wake up several times each night. Mental status examinations were unremarkable, save for a depressed mood blunted with brightening affect. The Veteran was assigned GAF scores of 60.

VA treatment records dated from October 2010 to December 2010 revealed the Veteran's attendance at separate sessions of group therapy for PTSD, Sleep Management, Anger Management, Purpose Construction and Life Strategies, Combat Recovery Group Session, Medication, and Stress Management. Except as noted below, the Veteran tended to listen attentively and actively engage in discussion. Typically, the Veteran's hygiene was good and his eye contact was strong. His speech was normal rate and volume. He expressed no suicidal or homicidal ideation and no delusions or hallucinations. He exhibited no thought disorder and he was routinely assigned a GAF score of 60.

VA treatment records dated October 2010 revealed the Veteran's meeting with a psychiatrist. The Veteran complained of tremors and balance problems. He presented, with the same GAF score, as he did in the summer of 2010, discussed above.

VA treatment records dated in October 2010 record the Veteran's attendance at individual therapy for trauma recovery intensive outpatient program (IOP) assessment. He reported being in a deep depression, with symptoms including sad mood, isolation, low energy and motivation, fatigue, feelings of guilt and worthlessness, and suicidal ideation. He claimed to experience suicidal thoughts everyday but "would never kill himself because of his daughter and because he is too chicken." He denied any active suicidal intent or plan. The Veteran estimated that one out of every three of his thoughts was related to Vietnam. He was frequently triggered by things in his environment that led him to "constantly drift back to Vietnam." He slept only two to three hours each night because he frequently got up to check that the house was secure, and then napped during the day because he felt that his wife is "on duty." He experienced "road rage" and was frequently irritable with his wife and daughter. The Veteran said that these symptoms are interfering with his life and preventing him from functioning.

VA treatment records dated in November 2010 record the Veteran's attendance at group counseling for medication. The Veteran complained of flashbacks and nightmares. Loud noises, rain, and war movies triggered his flashbacks so he avoided them as much as possible. His mood was "okay" with appropriate affect. He reported that he was doing "okay". The Veteran's hygiene and his eye contact were fair. His speech was normal rate, rhythm, and volume. He denied suicidal or homicidal ideation, intent, or plans. He also denied any hallucinations, delusions, preoccupations, obsessions, compulsions, phobias, and paranoid ideation. His mental status was no different from what was previously described. Finally, the Veteran attended his Stress Management Group that same day. The Veteran said that he believed he had done "well" at tolerating stress related to everyday hassles but continued to struggle with war related stress. He also found it difficult to focus on the session itself and had to be reminded to remain in the present and not think about his military experiences. The Veteran felt more relaxed after engaging in progressive muscle relaxation. He admitted to a tendency to withdraw and ruminate of his military experiences when other group members were present. No GAF scores were assigned. 

VA treatment records dated in November 2010 record the Veteran's attendance at a Combat Recovery Group Session. His mood was depressed with congruent affect. He spoke individually with a social worker regarding suicide but insisted he would have done it by now if he wanted to. 

VA treatment records dated in December 2010 record the Veteran's attendance at the PTSD IOP graduation ceremony. The Veteran's mood was stable with congruent affect. He felt that he had found a future and would not live in the past.

VA treatment records dated in December 2010 record the Veteran meeting with a psychiatrist. He continued to report flashbacks. Mental status examination revealed that the Veteran made good eye contact, had good hygiene, and had good attention. His speech was normal in rate, volume, and rhythm. His mood was depressed and affect was blunted with brightening. He was alert and oriented. He denied current suicidal, homicidal, or paranoid ideation. The Veteran denied any hallucinations. Overall, the Veteran's judgment was adequate and his insight was fair. He was assigned a GAF score of 60.

VA treatment records dated from December 2010 to July 2011 record the Veteran attending individual therapy sessions. At the initial session, the Veteran reported that he was worried about his personal hygiene. The Veteran reported that he hesitated to shower because he recalled that in Vietnam he once went 89 days without showering and when he finally did, the enemy attacked with indirect fire. Most of these sessions focused on motivating the Veteran to pursue activities unrelated to Vietnam, preferably with his family or friends. His mood was usually euthymic with depressed affect when discussing Vietnam. He was somewhat restless and his hands frequently trembled. He endorsed passive suicidal ideation, but identified his wife and child as deterrents. There was no evidence of psychosis. These sessions initially revealed depression and some passive suicidal ideation, both disappeared by the end of January 2011. There was no evidence of risky or inappropriate behaviors. Unless otherwise noted, the Veteran was assigned a GAF score of 60 during this period.

VA treatment records dated from March 2011 to April 2011 record that the Veteran attended meetings with a psychiatrist. In March 2011, he had an improved mood and no suicidal ideation. It was easier for him to start a day and keep going. His personal hygiene was consistently better. In April 2011, he felt less depressed and more motivated. He smiled saying he had good reasons to live, his family and himself. His family was being supportive. Mental status examinations revealed that the Veteran made good eye contact, had good hygiene, and had good attention. His speech was normal in rate, volume, and rhythm. His mood was depressed and affect was blunted with brightening. He was alert and oriented. He denied current suicidal, homicidal, or paranoid ideation. The Veteran denied any hallucinations. The Veteran's judgment was adequate and his insight was fair and he exhibited linear, goal oriented thinking. He was assigned GAF scores of 63.

VA treatment records dated in April 2011 and May 2011 record that the Veteran attended individual therapy sessions. These sessions were not typical. In April 2011, the Veteran reported that his mood has been "up and down" over the past week. He believed that his mood had been affected by the approaching anniversary of the three day battle he fought in Vietnam. He had been plagued by flashbacks but persisted in researching Vietnam on the internet. In May 2011, the Veteran reported having felt angry and depressed the previous night thinking about soldiers in current conflicts and his inability to help them. He thought about stabbing himself with a pen so that he could experience pain as the soldiers experience pain. He invited disappointment at his inability to help making himself feel worse. Mental status examinations revealed that the Veteran arrived early for the session. His personal hygiene was adequate. His eye contact was variable. His speech was normal. His thought process was linear and his thought content normal. His affect was depressed and his mood was congruent. He became tearful when discussing "not being there" for his daughter. His eye contact was variable. He maintained attention and concentration. He did not exhibit verbal or behavioral indicators of significant distress. There was no evidence of psychosis. There was no evidence of risky or inappropriate behaviors.

VA treatment records dated in June 2011 record that the Veteran attended a meeting with a psychiatrist. The Veteran characterized his situation as "nothing new, one day at a time". Mental status examination revealed that the Veteran made good eye contact, had good hygiene, and had good attention. His speech was normal in rate, volume, and rhythm. His mood was depressed but improved, while affect was blunted with brightening. He smiled intermittently but appropriately. He was alert and oriented. He denied current suicidal or homicidal ideation, intent, or plan. The Veteran denied any hallucinations. The Veteran's judgment was adequate and his insight was fair and he exhibited linear, goal oriented thinking. He was assigned a GAF score of 63.

VA treatment records dated in June 2011 record that the Veteran attended another individual therapy session. This session was not typical. The Veteran reported talking to a friend on the phone for one hour even though the Veteran also claimed that he had not called the friend because the Veteran was not interested in talking. The Veteran conceded that he was comfortable in his isolation. Since the last session he had taken his wife and daughter to dinner and the movies, but the Veteran had gotten irritated because another patron had sat where the Veteran preferred to sit. He questioned his irritability but was unable to calm down.

VA treatment records dated in July 2011 record that the Veteran attended his final individual therapy session with the current therapist. The Veteran reported that over the past two weeks he had taken his family to dinner and a movie. He had started working on his boat and attending to household chores. Mental status examination revealed that the Veteran's personal hygiene was adequate. His eye contact was variable. His speech was normal. His thought process was linear and his thought content normal. His affect was depressed and his mood was congruent. His eye contact was variable. He maintained attention and concentration. He did not exhibit verbal or behavioral indicators of significant distress. There was no evidence of psychosis. There was no evidence of risky or inappropriate behaviors. 

VA treatment records dated in September 2011 record that the Veteran attended a meeting with a psychiatrist. The Veteran accurately characterized thing as "really good". He had been keeping busy working around the house. The Veteran was grieving because two close friends had died in the prior week, one who committed suicide. The Veteran had no thoughts of harming himself or wanting his life to end. He stated that he was hopeful, loved his family, and enjoyed life. Mental status examination revealed that the Veteran made good eye contact, had good hygiene, and had good attention. His speech was normal in rate, volume, and rhythm. His mood was euthymic with sadness about the recent loss of friends. His affect was congruent with brightening. He smiled intermittently but appropriately. He was alert and oriented. He denied current suicidal, homicidal, or paranoid ideation. The Veteran denied any hallucinations. The Veteran's judgment was adequate and his insight was fair, and he exhibited linear, goal oriented thinking. He was assigned a GAF score of 65.

VA treatment records dated in October 2011 record that the Veteran attended a group therapy for PTSD meeting. The Veteran enjoyed the camaraderie of the other veterans in attendance and he participated in the discussion. He was assigned a GAF score of 57.

A VA examination dated on November 7, 2011, indicates that the Veteran currently had PTSD of moderate intensity. Specifically, the examiner concluded that the Veteran was showing moderate impairments in social, emotional/psychological, and occupational functioning as a result of PTSD alone. He had persistent and recurrent dreams and recollections of the event. If he was unable to avoid things that remind him of the event he would have intense emotional and psychological reactions. He was detached and estranged from others and had restricted affect. The Veteran had trouble falling and staying asleep, problems with irritability, an exaggerated startle response, and problems with irritability. Mental status examination revealed that the Veteran was alert, oriented in all three spheres, in good contact with routine aspects of reality, and without signs or symptoms of psychosis. His mood was significantly depressed with sluggish, underresponsive, withdrawn, and flattened affect. Memory and intellect appeared to be intact and of average capacity. Insight and judgment were unhampered with regard to normal affairs. The examiner concluded that the Veteran's symptoms were moderate to moderately severe but no worse than at the time of the August 2006 VA examination. The Veteran was assigned a GAF score of 55-60.

The examiner opined that the Veteran had moderate impairments in social, emotional/psychological, and occupational functioning as a result of his PTSD and was not unemployable based upon his PTSD alone. He also noted that, with other ailments, the Veteran was currently showing total occupational and social impairment. The examiner found that it was impossible to differentiate what portion of the Veteran's impairment was related to each of his disorders. The examiner noted that the Veteran's PTSD has been consistently deemed moderate or moderately severe by those treating him and reported that the Veteran was entitled to a 100 percent rating. 

The Veteran's own December 2010 statement appears to accurately describe his situation, at least at its worst:

I have great depression from the tour I did in Vietnam. When I came back I wasn't the same person that went over th[ere]. My life has been one big nightmare. I'm in group right now. I have made 12 group meetings so far. I have wor[n] the same pair of pants for the last [two] year[s.] I don't shower. My family tell[s] me I stink so I bath[e]. I'm living in the past and can't move forward. I was with A 2/1 LT Inf Bde d[ur]ing Tet. I saw my share of combat. There [have] been times I tr[ied] to kill myself so the nightmare would go away. If I don't have PTSD, what do I have? My family has suffer[ed].

Analysis

Based on a review of the evidence of record, and resolving all doubt in favor of the Veteran, the Board finds that his disability picture for PTSD, prior November 7, 2011, most closely approximates a 70 percent rating; and since November 7, 2011, most closely approximates a 70 percent rating as well. See Hart, 21 Vet. App. 505. 

In reaching this determination, the Board notes that the Veteran, prior to November 7, 2011, demonstrated suicidal ideation, near-continuous depression, unprovoked irritability, and neglect of personal appearance and hygiene, as is contemplated by DC 9411 for a 70 percent rating. 38 C.F.R. § 4.130, DC 9411. As such, a 70 percent rating, and no more, is warranted for the period prior to November 7, 2011.

The Veteran's depression was noted repeatedly, most clearly in a May 2011 session. In February 2009, a therapist noted the Veteran's hygiene problem. The Veteran's irritability was most clearly noted at a June 2011 therapy session where he reported becoming irritable when someone sat in the chair that he preferred at the movie theater. The Veteran's hygiene problems continued sporadically, e.g., in January 2011, his therapist noted his poor personal hygiene, tendency to wear the same clothes, and refusal to take a shower. The Board finds that his suicidal ideations, near-continuous depression, unprovoked irritability, and neglect of personal appearance and hygiene interfere with his routine activities. While the Veteran did not describe how such interfere with his routine activities, it is likely that such activities impact his ability to maintain good sleep and a relationship with a person who lives in his home as well as his ability to interact with people in a social environment. 

In reaching this determination, the Board notes that the Veteran has not demonstrated total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, as is contemplated by DC 9411 for a 100 percent rating. 38 C.F.R. § 4.130, DC 9411. As such, a rating in excess of 70 percent rating is not warranted prior to or since November 7, 2011.

There is no evidence of thought process abnormalities, grossly inappropriate behavior, disorientation, or memory loss. While the Veteran, in his December 2010 statement, describes difficulty with personal hygiene, there is no probative evidence that such has resulted in total occupational and social impairment. The Veteran was able to participate in VA treatment, interact with his wife and daughter, and complete tasks around his home. While the Veteran on several occasions reported that he had passive suicidal ideation, there is no evidence that he or any other party was in persistent danger. His sporadic hallucinations have not been described as persistent and do not appear to have caused total social and occupational impairment. Further, he has maintained a relationship with his wife and daughter.  

While the VA examiner, on November 7, 2011, reported that the Veteran was entitled to a 100 percent rating, he clearly based such on the Veteran's entire disability picture after a discussion of his pension and disability ratings and the amounts received. The mental status examination on November 7, 2011 did not reveal total social and occupational impairment due to the symptoms contemplated by DC 9411.

Prior to and since November 7, 2011, the Veteran's GAF scores have remained near 60, on occasion slightly higher or lower. As discussed above, GAF scores ranging between 51 and 60 denote moderate symptoms and moderate difficulty in social and occupational functioning while GAF scores of 60 and higher denote mild symptoms and some difficulty in social and occupational impairment. Thus, there is no evidence that the Veteran's PTSD warrants a 100 percent rating under DC 9411 for total occupational and social impairment based on his GAF scores.

As to the periods both prior to and from November 7, 2011, the Board has considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321. The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted. See Thun v. Peake, 22 Vet. App. 111 (2008). The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology. Id. at 115. If the schedular rating criteria reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. Id. The Board finds that the rating criteria contemplate this Veteran's PTSD. The Veteran's complaints of anxiety, depression, irritability, hypervigilance, exaggerated startle response, anger, guilt, difficulty concentrating, sleep and mood disturbances, and suicidal thoughts, are contemplated by the rating, to include symptoms of similar type and degree, presently assigned and the applicable rating criteria. The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.

As to the issue of entitlement to a TDIU, service connection is currently in effect for PTSD, rated, by this grant herein, 70 percent disabling since May 24, 2006, as well coronary artery disease, rated as 30 percent disabling from June 1, 2006 and 60 percent disabling from February 16, 2011 , and diabetes mellitus, rated as 20 percent disabling. The Veteran's combined disability rating is at least 70 percent, and one disability is rated as 40 percent or more, since May 24, 2006, the beginning of the current appellate period. He thus meets the requirements for consideration of a TDIU on a schedular basis. 38 C.F.R. § 4.16(a). Consequently, the remaining dispositive issue is whether the Veteran is incapable of securing and maintaining substantially gainful employment due to service-connected disability, his PTSD.

On VA examination in August 2006, the examiner noted that the Veteran had not been able to continue working as a truck driver because of his road rage and had been unable to secure new employment because of his medical difficulties. On VA psychiatric examination in November 2011, the examiner, subsequent to mental status examination and history, as well as review of the claims file, opined that the Veteran was "no worse now than when he was examined in 2006", was "permanently disabled", and should have a permanent disability rating of 100 percent. 

At the time of the Veteran's March 2009 Board hearing, he reported that while he had to stop working as a bus and then dump truck driver because his "road rage" had caused him to reach a point where he would injure others. The testimony at hearing coupled with the VA examination and treatment records also demonstrate that the Veteran interacts poorly with others and has irritability issues. As noted above, the record indicates that most of the Veteran's work experience has been that of a bus/truck driver. The record also indicates that the Veteran completed four years of high school, and as the RO has noted the primary basis for an award of SSA benefits was the Veteran's now service-connected coronary artery disease. The Board thus finds that the record shows that the Veteran's service-connected disabilities alone prevent him from securing and following substantially gainful employment as of May 24, 2006.

In sum, the Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal. Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505. The weight of the probative evidence demonstrates that for the period prior to November 7, 2011, the Veteran's PTSD warrants an initial 70 percent rating, and no more; and the claim is granted in this respect. The weight of the probative evidence also demonstrates that the Veteran's PTSD does not warrant a rating in excess of 70 percent from November 7, 2011. The weight of the probative evidence also demonstrates that the Veteran is unemployable due to his service-connected disabilities as of May 24, 2006. 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.












							(Continued on the next page)

ORDER

An initial rating of 70 percent, and no more, prior to November 7, 2011, for service-connected PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.

A rating in excess of 70 percent from November 7, 2011, for service-connected PTSD is denied.

A TDIU from May 24, 2006, is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


